Case 2:17-cv-01049-MMB Document 61-1 Filed 06/15/21 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA
RONALD WATSON :
No.: 2:17-cv-01049-MMB

Vv.

LLOYD INDUSTRIES, INC.

BRIEF IN SUPPORT OF MOTION FOR ATTORNEYS? FEES SINCE SEPTEMBER 8
2020, INCLUDING ATTORNEYS’ FEES ASSOCIATED WITH OPPOSING
DEFENDANT’S PETITION FOR WRIT OF CERTIORARI

I. Relevant Facts

On March 8, 2017, Plaintiff Ronald Watson, an African American, filed this matter
seeking damages pursuant to Title VII and Section 1981 claiming he was terminated from his job
with Defendant Lloyd Industries, Inc. due to his race. On November 14, 2018, judgment was
entered on the jury verdict in favor of Watson and against Defendant in the amount of
$849,960.00 including punitive damages of $750,000.00. On March 11, 2019, This Honorable
Court remitted the punitive damages award to $500,000.00 and reduced the judgment amount to
$599,960.00. On June 10, 2019, This Honorable Court awarded attorneys’ fees and costs to
Watson in the sum of $56,810.00 and modified the final judgment amount to $667,879.20.

On July 2, 2019, Defendant appealed the lower court final judgment to the Third Circuit
seeking to invalidate the awards of punitive damages, compensatory damages for emotional pain
and suffering and attorneys’ fees. On August 19, 2020, the Third Circuit affirmed final judgment
entered in the lower court. On September 8, 2020, Plaintiff filed a motion for attorneys’ fees
pursuant to Local Appellate Rule 108.1 for all work performed through September 8, 2020, and

that motion is still pending in the Third Circuit.
Case 2:17-cv-01049-MMB Document 61-1 Filed 06/15/21 Page 2 of 5

The instant motion is for all work performed since September 8, 2020 including the
defendant’s filing of a petition for writ of certiorari with the U.S. Supreme Court. Plaintiff sought
the assistance of an experienced U.S. Supreme Court attorney to help draft an opposition brief to
the petition for writ of certiorari by the name of Adina H. Rosenbaum, Esq., so the instant
motion is being filed on behalf of all work performed by Plaintiffs trial counsel Samuel A. Dion,
Esq, since September 8, 2020 and all work performed by Ms. Rosenbaum.

The U.S. Supreme Court denied certiorari on May 3, 2021, and thus Plaintiff remains the
prevailing party in this matter.

A fee schedule for Philadelphia law firms published by Community Legal Services
(effective July 1, 2018), indicates a range of hourly rates for attorneys, such as Mr. Dion, with
more than 25-years’ experience ranging between $650.00 and $700.00 per hour. (See Exhibit C
hereto). Based upon the said fee schedule, plaintiff's counsel Samuel A. Dion, Esq. seeks the
lower limit of hourly fees of $650.00 per hour because he has already been approved at this rate
by this Honorable Court and the Third Circuit affirmed that decision. Plaintiff's trial counsel,
Samuel A. Dion, Esq., spent 22.90 hours working on this case. (See Exhibit A hereto). Ms.
Rosenbaum seeks rates set forth in the Laffey Matrix. Under the LSI Laffey Matrix a rate for
someone with Ms. Rosenbaum’s years of experience is $759/hour. (See Exhibit E hereto).
Plaintiff's Supreme Court counsel, Adina H. Rosenbaum, Esq. spent 40.70 hours working on this
case. (See Exhibit B hereto). Mr. Dion’s and Ms. Rosenbaum’s respective qualifications are set
forth in their Declarations attached as Exhibits A and B hereto.

Mr. Dion has been practicing for over 31 years and is a very successful appellate lawyer
in that he has successfully reversed three lower court decisions against his clients in the past 6

years (all three were reversed and remanded with published opinions which changed the laws in
Case 2:17-cv-01049-MMB Document 61-1 Filed 06/15/21 Page 3of5

this Circuit) and the Model Jury Instructions published by the Third Circuit cite at least two of
these opinions. Ms. Rosenbaum is a highly experienced U.S. Supreme Court lawyer and has
argued two cases before the U.S. Supreme Court: Northwest, Inc. v. Ginsberg, 572. U.S. 273
(2014), and Taylor v. Sturgell, 553 U.S. 880 (2008). She has also drafted numerous Supreme
Court briefs, including more than two dozen oppositions to petitions for certiorari, as well as
merits briefs, petitions for certiorari, and both merits-stage and petition-stage amicus briefs. In
addition, she has edited or provided feedback on numerous Supreme Court briefs that other
people have drafted.

Mr. Dion seeks payment of 22.90 hours of work since September 8, 2020 at a rate of
$650.00 per hour, for a total of $14,885.00. Ms. Rosenbaum seeks payment of 40.7 hours of

work since February 18, 2021 at a rate of $759.00 per hour, for a total of $30,891.30.

Il. Argument

Pursuant to 42 U.S.C. Section 2000e-5(k), “the court in its discretion, may allow the
prevailing party . . . a reasonable attorney’s fee .. . as part of the costs.”

FRCP Rule 54(d)(2) sets forth that a motion for attorneys’ fees should be filed with 14
days of the entry of final judgment which, for purposes of this motion, Plaintiff anticipates will
be upon issuance of the Mandate from the Third Circuit which is currently delayed due to a
motion for attorneys’ fees for appellate work performed through September 8, 2020, which is
still pending as of the date the instant motion was filed.

The prevailing plaintiff, in both a Title VII action and a Section 1981 action, is entitled to
attorneys’ fees unless special circumstances render such an award unjust. Newman vy. Piggie

Park Enterprises, Inc., 390 U.S. 400 (1968); and Brown y. Fairleigh Dickinson University, 560
Case 2:17-cv-01049-MMB Document 61-1 Filed 06/15/21 Page 4of5

F. Supp. 391, 402-404 (D.N.J. 1983). No special circumstances exist in the matter that would
prohibit plaintiff from an award of attorneys’ fees.

i The Third Circuit utilizes the “lodestar” method for calculating reasonable attorneys’ _
fees. See Rode v. Dellarciprete, 892 F.2d 1177, 1183 (3rd Cir. 1990); and Washington v.
Philadelphia County Court of Common Pleas, 89 F.3d 1031, 1035 (3rd Cir. 1996). The lodestar
method is a simple calculation which multiplies the number of hours reasonably spent on the
case by the reasonable hourly rates of those who worked them. See Brytus v. Sprang & Co., 203
F. 3d 238, 242 (3rd Cir. 2000).

A. Attorneys’ Fee Rate for Samuel A. Dion, Esq.

The Community Legal Services fee schedule has been utilized by the Third Circuit court
as a basis to calculate reasonable attorneys’ fees. See Maldanado vy. Houston, 256 F.3d 181, 187
(3rd Cir. 2001) (most recently utilized in Jones v. Pennsylvania State Police, 051118 PAEDC,
C.A. 16-4205 at *4 (May 11, 2018). (See Exhibit D hereto).

B. Attorneys’ Fee Rate for Adina H. Rosenbaum, Esq.

The Third Circuit adopted the LSI Laffey Matrix in the matter of Interfaith Community
Organization v. Honeywell International, Inc., 426 F.3d 694 (3rd Cir. 2005), in which the Third
Circuit noted “the District Court ‘reviewed both indices [the DOJ Matrix and the LSI Laffey
Matrix] and decided that [the LSI Laffey Matrix] represented a better measure of prevailing rates
in Washington, DC.” Interfaith at 709; See also, e.g., Salazar v. District of Columbia, 809 F.3d
58 (D.C. Cir. 2015) (affirming award of fees at LSI Laffey rates).

C. Application of Rates

The expenditures by both Mr. Dion and Ms. Rosenbaum were reasonable because they

were the actual time they worked on the above-captioned case since September 8, 2020 to the
Case 2:17-cv-01049-MMB Document 61-1 Filed 06/15/21 Page5of5

date of the filing of this motion for attorneys’ fees. The work listed in Exhibits A and B was
reasonable and necessary for the prosecution of the instant matter and was neither redundant nor
excessive, Based upon the foregoing, plaintiff requests total attorneys’ fees in the total sum of
$45,776.30 related to work performed after September 8, 2020 to be awarded and to be made

part of the judgment in this matter.

/s/ Samuel A, Dion

 

Samuel A. Dion, Esquire
Dion & Goldberger

1845 Walnut Street
Suite 1199

Philadelphia, PA 19103
(215) 546-6033 (tel)
(215) 546-6269 (fax)
Samueldion@aol.com
Counsel for Plaintiff
